NO. 07-10-00177-CV, 07-10-00178-CV, 07-10-00179-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

DECEMBER
10, 2010
 

 
KENNETH GLENN WEBB, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 181ST DISTRICT COURT OF RANDALL
COUNTY;
 
NOS. 11,994-B, 18-617-B, 18-618-B; HONORABLE JOHN B. BOARD, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
By order of this Court, dated May 27,
2010, each of the referenced causes were abated and remanded to the trial court
for a period of 180 days to allow appellant, Kenneth Glenn Webb, time to take
such action as necessary to establish that the appeals were not prematurely
filed or to obtain final, appealable orders. 
To date, Webb has not established that the appeals were not prematurely
filed nor has this Court been provided final, appealable orders.  Consequently, we conclude that the notices of
appeal filed by Webb in these causes were not appeals of final judgments or
orders, that no statutory authority would permit Webb to file interlocutory
appeals on these causes, and that we, therefore, lack jurisdiction to hear
these appeals.
            For
the foregoing reasons, the appeals in the referenced causes are dismissed for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).
 
                                                                        Mackey
K. Hancock
                                                                                    Justice